Exhibit 99.1 News Release Cenveo Shareholders Elect Director Nominees STAMFORD, CT – (May 5, 2010) – At the Annual Meeting of Shareholders of Cenveo, Inc. (NYSE: CVO), held in Stamford, CT today, the following directors were elected: - Gerald S. Armstrong - Robert G. Burton, Sr. - Leonard C. Green - Dr. Mark J. Griffin - Robert B. Obernier Shareholders also ratified the selection of the Company’s Independent Auditors for 2010. ### Cenveo(NYSE: CVO), headquartered in Stamford, Connecticut, is a leader in the management and distribution of print and related products and solutions.The Company provides its customers with low-cost alternatives within its core businesses of labels and forms manufacturing, packaging and publisher offerings, envelope production, and printing; supplying one-stop solutions from design through fulfillment. Cenveo delivers everyday for its customers through a network of production, fulfillment, content management, and distribution facilities across the globe. Inquiries from analysts and investors should be directed to Robert G. Burton, Jr. at (203) 595-3005.
